DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-16 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the liquid-cooling heat dissipation device, comprising: a water-cooling module, comprising: a base; a top plate comprising a first subsidiary top plate, a second subsidiary top plate and a third subsidiary top plate, the first subsidiary top plate being connected between the second subsidiary top plate and the third subsidiary top plate; an isolating structure connected between the base and the top plate, the second subsidiary top plate, the third subsidiary top plate, the isolating structure and the base defining a first chamber therebetween, the isolating structure and the first subsidiary top plate defining a second chamber and a third chamber therebetween, the first chamber, the second chamber and the third chamber being isolated from each other; and a heat-conducting unit connected with the base, the heat-conducting unit being at least partially located within the first chamber and at least partially exposed from the base, the heat-conducting unit being configured to abut against a heat source; a water-tank module; a first water-cooling radiator connected with the top plate and communicated between the water-cooling module and the water-tank module, the second subsidiary top plate at least partially abutting against the first water-cooling radiator; a second water-cooling radiator connected with the top plate and communicated between the water-cooling module and the water-tank module, the third subsidiary top plate at least partially abutting against the second water-cooling radiator; and a power module configured to drive a working medium to flow between the water-cooling module and the water-tank module through the first water-cooling radiator and the second water-cooling radiator of instant independent claim 1.
The following references (US-20170235350-A1) to TSAI; Shui Fa, (US-10431524-B1) to Lan; Wen-Ji, and (US-9795064-B2) to Aoki; Michimasa; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

08/05/2022